 In the Matter o f A. WERMAN & SONS, INC., A NEW YORK CORPORATION,A. WERMAN & SONS, INC., A CONNECTICUT CORPORATIONandUNITEDSHOE WORKERS OF AMERICA (CIO)Case No. C-1340.Decided September 11, 1939ShoeManufacturing Industry-Settlement:stipulation providing for com-pliance with the Act, including reinstatement of two persons and strikers uponapplication-Order: entered on stipulation.Mr. Benjamin E. Gordon,for the Board.Mr. Henry Mayer,of New York City, for the respondent.Mr. Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United ShoeWorkers of America (CIO), herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the First Region (Boston, Massachusetts) issued itscomplaint dated June 3, 1939, against A. Werman & Sons, Inc., aNew York corporation, Brooklyn, New York, and A. Werman & Sons,Inc., a Connecticut corporation, Norwich, Connecticut, herein calledthe respondents, alleging that the respondents had engaged in andwere engaging in unfair labor practices affecting commerce withinthe meaning of Sections 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.A copy of the complaint and notice of hearing thereon were dulyserved upon the Union and the respondents.On June 7, 1939, A.Werman & Sons, Inc., a Connecticut corporation, and on June 8, 1939,A.Werman & Sons, Inc., a New York corporation, filed answersdenying the material averments of the complaint.Concerning the unfair labor practices, the complaint alleged insubstance that at the plant of the respondents at Norwich, Connecti-cut, the respondents on or about February 2, April 10, and April 11,1939, terminated the employment of Thomas Nicholas,'Ann Emback,15 N. L. R. B., No. 23.179 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Richard Ellis, respectively, and have since refused to reinstatesaid employees because they joined and were active in behalf of theUnion and engaged in concerted activities with ' other employees ofthe respondents for the purpose of collective bargaining and othermutual aid and protection; that on or about June 1, 1937, and atvarious times thereafter, the respondents spied upon and keptunder surveillance meetings of the Union, threatened to move theirplant located at Norwich, Connecticut, if their employees joined theUnion, made disparaging remarks concerning the Union and its or-ganizers, and attempted to discourage the employees in their unionorganization; that by the aforesaid acts and by other acts, the re-spondents interfered with, restrained, and coerced their employees inthe exercise of the rights guaranteed in Section 7. of the' Act; and thatbecause of the aforesaid acts occurring prior to April 1, 1939, theUnion called a strike of the employees of the respondents at theirNorwich, Connecticut, plant.On June 22, 1939, the respondents, the Union, and Counsel for theBoard entered into a stipulation in settlement of the case.Thisstipulation provides as follows :STIPULATIONIt is hereby stipulated by and-between A. Werman & Sons, Inc.,588Hendrix Street, Brooklyn, New York, and A. Werman &Sons, Inc., 18 Thames Street, Norwich, Connecticut, (hereinaftercalled the Joint Respondent), United Shoe Workers of America,affiliated with the Congress of Industrial Organizations, and Ben-jamin E. Gordon, Attorney, National Labor Relations Board,that :1.Upon charge as amended duly filed May 11, 1939, by theUnited Shoe Workers of America, affiliated with the :Congressof Industrial Organizations, hereinafter referred to as the Union,theNational Labor Relations Board by A. Howard Myers,Regional Director for the First Region (Boston, Massachusetts),acting pursuant to authority granted in Section 10 (b) of theNational Labor Relations Act, (hereinafter referred to as theAct), 49 Stat. 449, approved July 5, 1935, and acting pursuantto its Rules and Regulations,-Series 1, as amended, Article IV,Section 1, issued its Complaint and Notice of Hearing on the 3dday of June, 1939, against the Joint Respondent.H. Copies of the charge as amended, complaint and notice ofhearing thereon, and National Labor Relations Board Rules andRegulations-Series 1, as amended, were duly served upon theJoint Respondent and upon the Union on the 3d day of June,1939, said hearing being scheduled for 10:00 A. M. (E. D. S. T.), A.WERMAN, & - SONS, INC.181on June 19, 1939, at the United States Post Office, Norwich, Con-necticut.On June 7th and 8th, 1939, respectively, A. Werman &Sons, Inc., a Connecticut Corporation and A. Werman & Sons,Inc., a New York Corporation filed with the Regional Directorof the First Region of the National Labor Relations Board, theiranswers to the Complaint.Notice of Postponement of Hearinguntil further notice was issued and served upon the Joint Re-spondent and upon the Union on June 16, 1939. ..III.A. Werman & Sons, Inc., 588' Hendrix Street, Brooklyn,.New York, is and has been since on or about November 1, 1924,a corporation organized under and existing by virtue of the lawsof the. State of New York, and is 'now and has continuously beenengaged at a place of business in the Borough of Brooklyn, KingsCounty, State of New York, in the production, sale and distribu-tion of shoes of various kinds..IV. A. Werman & Sons, Inc., 18 Thames Street, Norwich, Con-necticut, is and has been since on or about December 24, 1934, acorporation organized -under and existing by virtue of the laws ofthe State of Connecticut, 'and is now and has continuously beenengaged at a, place of business in. the City of Norwich, Countyas the Norwich plant), in the production, sale and distributionof shoes of various kinds. The stock of this corporation is whollyowned by A. Werman & Sons; Inc. referred to in paragraph IIIhereof..'V. The Joint Respondent; in ,the Course and conduct of itsoperations at the Norwich Plant, causes and has continuouslycaused approximately all of the raw materials used in the manu-facture of its products at the Norwich Plant to be purchased andtransported in interstate commerce from and through states ofthe United States other' than, the State of Connecticut, to the'Norwich Plant in the State of Connecticut, and causes and hascontinuously 'caused approximately98°Joof the shoes manu-factured by.. it at the Norwich Plant to be sold and transportedfrom the Norwich Plant in the State of Connecticut, to, into andthrough States of the United States other than the State ofConnecticut..The output of the Joint Respondent at the Norwich Plant (a)in terms of:dollars is approximately $112,000 per month, (b) in.terms of bulk is approximately 132,000 pairs of shoes per month.The raw materials used' by the Joint Respondent at its NorwichPlant (a) in terms of dollars are approximately $68,000 permonth, (b) in terms of bulk are approximately 30 tons per month.VI. The Joint `Respondent is engaged in interstate commercewithin the. meaning of the National Labor Relations Act.199549-39-vol. 15--13. 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDVII. The Joint Respondent, in the normal course and conductof its-business at the Norwich Plant, employs approximately 410individuals who are engaged in production.VIII. United Shoe Workers of America, affiliated with theCongress of Industrial Organizations, is. a labor organizationwithin the meaning of Section 2, subdivision. (5) of the NationalLabor Relations Act.IX. The Joint Respondent and the Union waive the right toa hearing as set forth in Sections 10 (b) and 10 (c) of the saidby the National Labor Relations Board.X. This stipulation together with the charge as amended, com-plaint and notice of hearing, answers of the Joint Respondent,notice of postponement of hearing, and a copy of the NationalLabor Relations Board Rules and Regulations-Series 1, asamended, may be filed with the Chief Trial Examiner of theNational Labor Relations Board .at Washington, D.. C.XI. It is further stipulated that upon the charge as amended,complaint, answers, and upon this stipulation, if approved bythe National Labor Relations Board, an Order may forthwithbe entered by said Board and by the appropriate Circuit Courtof Appeals if the Board desires to make application thereto, pro-viding as follows :.1.The Joint Respondent, its officers, agents, successors, andassigns, shall cease and desist at its Norwich Plant from :(a) In any manner interfering with, restraining, or, coercingits employees in the exercise of their right to self-organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted, activities for the purposes of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act:(b)Discouraging membership in the United Shoe Workers ofAmerica, affiliated with the Congress of.Industrial Organizations,or any other labor organization of its employees, by discrimina-tion in regard to hire or tenure of employment or any term orcondition of employment.2.The Joint Respondent, its officers, agents, successors andassigns, shall take the following affirmative action to effectuatethe policies of the Act :Offer to Ann Emback and Richard Ellis immediate andfull reinstatement at the Norwich Plant to their former posi-tions or substantially equivalent employment, without loss of anyrisrhts and privileges previously enjoyed by them; A.WERMAN& SONS, INC.183(b)Upon application within, ten days from the issuance ofthis order, offer to those employees who went out on strikeApril 1, 1939, and thereafter, immediate and full reinstate-ment to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges,dismissing if necessary any employees who were employed bythe Joint Respondent at the Norwich Plant at any time afterApril 1, 1939, in positions vacated by,the strikers.(c)Make whole the employees ordered to be offered rein-statement in Paragraph 2, (b) above for anyloss. of pay theywill have suffered. by reason of the Joint Respondent's refusal,upon application, to reinstate' them pursuant to:. the terms ofthis Order, by payment-to them respectively, of a sum of moneyequal to that which each would normally have earned as wagesduring the period from five (5) days after the date of suchapplication for reinstatement to the date of the offer of em-ployment, less their net earnings during that period, deductinghowever, from the amount otherwise. due to each of the saidemployees, monies received by said employee during said periodfor work performed upon Federal, State, County, Municipal, orother work relief projects, and,pay,over the amount, so deducted,to the appropriate fiscal agency of the Federal, State, County,Municipal, or other government or governments which suppliedthe funds for said work relief projects:(d)Post in conspicuous places at the Norwich Plant noticesembodying the cease and desist provisions of the Order of theBoard, such notices to remain posted for a period of sixty (60)days:(e)Notify the Regional Director for the First Region of theNational Labor. Relations Board, in writing, within ten (10)days from the date of the Order what steps the Joint Respondenthas taken to comply herewith.And it is further ordered that the complaintinsofar as italleges that the Joint Respondent has discriminated in regardto the hire and tenure of employment of Thomas Nicholas be,and the same hereby is, dismissed.XII. It is further agreed that this stipulation shall be nulland void and of no effect in the event the National Labor Re-lationsBoard does not approve this stipulation and does notenter an Order based upon the terms and provisions of the saidstipulation, and that in the event the Board does not, approvethe stipulation and issue an Order based upon the terms andprovisions of the 'said stipulation the hearing shall be re-scheduled and all parties shall have full and complete oppor- 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDtunity to introduce such testimony as they desire, within theissues as framed.XIII. The issuance of an Order based upon the terms andprovisions of this stipulation, shall constitute a complete de-termination of all the issues raised by the pleadings in thisproceeding.XIV..It is further agreed that the Joint Respondent willabide by this stipulation and any Order thereon which may beissued by the National Labor Relations Board or the- appropriateCircuit Court of Appeals if application is made thereto by theNational Labor Relations Board.The Joint Respondent andthe Union hereby specifically waive their right to contest theentry of any such decree and their `right to receive notice of thefiling of an application for the entry of such decree in the formset forth above.This stipulation constitutes the entire agreement between theparties and no verbal agreement of any kind has been madewhich varies, alters, or adds to the stipulation.On August 9, 1939, the Board issued its order approving the abovestipulation, making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision andorder by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE RESPONDENTSA.Werman & Sons, Inc., Norwich, Connecticut, a Connecticutcorporation, is a wholly owned subsidiary of A. Werman & Sons, Inc.,Brooklyn, New York, a New York corporation.The respondents areengaged in the. business of production, sale, and distribution ofvarious kinds of shoes at their plants in Norwich, Connecticut, andBrooklyn, New York.Approximately all the raw materials used at the Norwich plant,amounting to approximately 30 tons in bulk and $68,000 in valueper month, are transported to 'the plant from States other than theState of Connecticut. . Approximately 98 per cent of the shoes manu-factured at the Norwich plant, amounting to approximately 132,000pairs in bulk and .$112,000 in value, per month, are sold and trans-ported from the plant to States other than the State of Connecticut.The respondents admit that they are engaged in interstate commercewithin the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States. A.WERMAN & SONS, INC.ORDER185Upon the basis of the above findings of fact, stipulation, and theentire record in the ' case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that :1.The respondents, their officers, agents, successors, and assigns,shall cease and desist at their Norwich Plant from :(a) In any manner interfering with, restraining, or coercing theiremployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in the United Shoe Workers ofAmerica, affiliated with the Congress of Industrial Organizations, orany other labor organization of its employees, by discrimination inregard to hire or tenure of employment or any term or conditionof employment.2.The respondents, their officers, agents, successors, and assigns,shall take the following affirmative action to effectuate the policiesof the Act :(a)Offer to Ann Emback and Richard Ellis immediate and fullreinstatement at the Norwich plant to their former positions or sub-stantially equivalent employment, without loss of any rights andprivileges previously enjoyed by them;(b)Upon application within ten days from the issuance of thisorder, offer to those employees who went out on strike April 1, 1939,and thereafter, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityand other rights and privileges, dismissing if necessary any em-ployees who were employed by the respondents at the Norwich plantat any time after April 1, 1939, in positions vacated by the strikers;(c)Make whole the employees ordered to be offered reinstatementin paragraph 2 (b) above for any loss of pay they will have suf-fered by reason of the respondents' refusal, upon application, to rein-state them pursuant to the terms of this Order, by payment to themrespectively, of a sum of money equal to that which each wouldnormally have earned as wages during the period from five (5) daysafter the date of such application for reinstatement to the date ofthe offer of employment, less their net earnings during that period,deducting however, from the, amount otherwise due to' each of thesaid employees, monies received by said employees during said periodfor work performed upon Federal, State, county, municipal, or other 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDwork-relief; projects, and pay over the amount, so deducted, to theappropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(d)Post in conspicuous places at the Norwich plant notices em-bodying the cease and desist provisions of the Order of the Board,such notices to remain posted for a period of sixty (60) days;(e)Notify the Regional Director for the First Region of the Na-tional Labor Relations Board, in. writing, within ten (10) days fromthe date of the Order what steps the respondents have taken tocomply herewith..ANDIT Is FURTHER ORDEREDthat the complaint in so far as itallegesthat the respondents have discriminated in regard to the hire andtenure of employment of Thomas Nicholas be, and the saine hereby,.is,dismissed.